Citation Nr: 1425304	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent from October 9, 2007 to August 3, 2011, and in excess of 20 percent from August 4, 2011 to the present, for acromioclavicular separation of the right (major) shoulder.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent from October 9, 2007 to August 3, 2011, and in excess of 20 percent from August 4, 2011 to the present, for degenerative disc disease (DDD) of the lumbar spine at L2-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 2003 to October 2007.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from August 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing in April 2014.  A transcript is of record.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that his service-connected right shoulder and low back disabilities are more severe than the 10 percent ratings assigned between October 2007 and August 3, 2011, and also alleges that they are more severe than the 20 percent evaluations assigned since August 4, 2011.  He has contended, specifically, that his symptoms are more severe than what was reflected in the most recent VA examination of record, dated in April 2013.  

Indeed, the Veteran reported at his April 2014 Travel Board hearing that his functional impairment was greater in both the shoulder and low back, that his motion was more limited in his shoulder, and that he had been prescribed bed rest by a physician for his DDD.  He states that all of this treatment should be documented in recent VA outpatient records held at the Dallas VA Medical Center (VAMC).  Further, the Veteran noted that his treatment at the Dallas VAMC was ongoing for both the shoulder and back disorders, and that it is the sole provider of his healthcare.  

Upon review, the most recent VA records contained in the electronic portion of the claims file are dated in August 2013 (prior to his Travel Board hearing), and these records document routine primary care nursing notes as well as mental health consultations.  The Veteran has alleged that he has been assessed by orthopedic and rehabilitative medicine providers who have recommended injection therapy for his spine; however, the most recent orthopedic treatment clinical notes of record are dated in 2010.  One of the 2013 nursing notations does indicate that the Veteran was given a magnetic resonance imaging (MRI) study of his spine in March 2012, and that injection therapy was recommended.  This evidence, along with the Veteran's allegations of additional and ongoing orthopedic treatment, suggests that there are outstanding records which may be pertinent to the claims for a higher rating.  Indeed, as the Veteran has specifically alleged symptoms of greater severity than what was documented in the April 2013 examination report, such records are potentially very relevant in showing the current nature of the service-connected disability picture for both the shoulder and low back.  

In claims where an increase in rating is sought, the current nature of service-connected disabilities is of prime importance.  Given the Veteran's allegations, outstanding VA treatment records from Dallas VAMC would thus be most helpful in this case.  In this regard, the Board notes that all federal records are deemed to be constructively part of the claims file, regardless of their actual physical presence therein.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, when outstanding federal records have been identified, but have not been associated with the claims file, the Board has an affirmative duty to attempt to locate the records and associate them with the claims file prior to issuing a decision.  Id.  As such, the Board directs that all outstanding orthopedic and rehabilitative medicine clinical records, from Dallas VAMC, be located and associated with the claims file.  Should no records be found after an exhaustive search, the record should be so annotated.  

As noted above, the Veteran maintains that his symptoms are of greater severity than what is contemplated by the current ratings for each "staged" period under review.  Moreover, he alleges that they have, in fact, increased in severity since his last VA examination in 2013.  While the results of the last VA examination are still somewhat recent, given that he has alleged a worsening, to include specific symptoms of alleged greater severity, and as there are, as noted, outstanding VA treatment records which might serve to substantiate those allegations, the Board is of the opinion that a new, comprehensive VA examination is in order to address the severity of the service-connected low back and right shoulder disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Accordingly, the claims will be remanded so that such an examination can be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding orthopedic and pain management/rehabilitative medicine VA treatment records for the Veteran's low back and right shoulder disabilities from the Dallas VAMC, to include records documenting increasing symptoms of these disorders from April 2013 to the present.  Upon locating the records, associate them with the claims file.  Should no relevant records be found after an exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the severity of his service-connected right shoulder and low back disabilities.  In this regard, the examiner should specifically review any and all pertinent VA records obtained from the Dallas VAMC (e.g. records addressing increased symptoms of limitation of motion and prescription of bed rest, etc.), and should make a well-rationalized report as to the current status of the low back and right shoulder.  Range of motion tests and assessments of functional impairment should be included.  

3.  Upon completion of the above-directed development, re-adjudicate the Veteran's claim on a de novo basis.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


